Citation Nr: 0109663	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles.  

2.  Entitlement to service connection for a urinary disorder, 
manifested by urgency, frequency and/or leakage.

3.  What evaluation is warranted for degenerative changes of 
the lumbar spine from May 1, 1994?

4.  What evaluation is warranted for degenerative changes of 
the thoracic spine from May 1, 1994?

5.  What evaluation is warranted for degenerative disc and 
joint disease of the cervical spine from May 1, 1994?

6.  What evaluation is warranted for arthritis and 
chondromalacia, right knee, from May 1, 1994?

7.  What evaluation is warranted for arthritis and 
chondromalacia, left knee, from May 1, 1994?


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1994.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating action 
of the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a May 1997 decision, the Board denied the veteran's claim 
of entitlement to service connection for a cardiovascular 
disability manifested by heart palpitations, hypotension, and 
syncopal episodes, and assigned a 30 percent rating for 
bilateral pes planus.  It was also noted that the veteran had 
withdrawn her appeal as to the issue of an increased rating 
for a left wrist disability.  The remaining issues on appeal 
were remanded to the RO for further development.  

As the appeal regarding the evaluations of the service-
connected neck, back and knee disabilities involve original 
claims, the Board has framed those issues as shown on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the veteran has arthritis of the ankles.  

2.  Since May 1, 1994, the veteran's lumbar spine disability 
has not been shown to be productive of more than slight 
impairment of the low back, such as moderate limitation of 
motion, moderate intervertebral disc syndrome or strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion. 

3.  Since May 1, 1994, the veteran's thoracic spine 
disability has not been shown to be productive of more than a 
moderate limitation of motion.  There is no evidence of 
ankylosis or related demonstrable deformity of a vertebral 
body.  

4.  Since May 1, 1994, the veteran's cervical spine 
disability has been manifested by x-ray evidence of 
degenerative joint and disc disease coupled with pain on 
motion which more nearly approximates that of moderate 
limitation of cervical spine motion.  

5.  Since May 1, 1994, the veteran's arthritis and 
chondromalacia of both knees has been manifested by x-ray 
evidence of arthritis coupled with pain on motion but not by 
a compensable limitation of motion. 


CONCLUSIONS OF LAW

1.  Arthritis of the ankles was not incurred in service, nor 
may arthritis of the ankles be presumed to have been incurred 
in service  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3,307, 
3.309 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the lumbar spine since May 1, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2000). 

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the thoracic spine since May 1, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5288, 5291 (2000). 

4.  The criteria for a 20 percent evaluation for degenerative 
disc and joint disease of the cervical spine since May 1, 
1994, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5287, 5290, 5293 (2000). 

5.  The criteria for an evaluation in excess of 10 percent 
for arthritis and chondromalacia, right knee, since May 1, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000). 

6.  The criteria for an evaluation in excess of 10 percent 
for arthritis and chondromalacia, left knee, since May 1, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Arthritis of the Ankles

Background.  A careful review of the veteran's service 
medical records reveals that, over the course of her 
extensive period of active duty service, she sustained 
sprains to both ankles.  X-ray studies conducted were 
negative for arthritic changes in either ankle.  The Report 
of Medical History portion of a January 1994 retirement 
examination included the veteran's affirmative response to 
questions regarding arthritis, bone or joint abnormalities.  
The examining physician noted that the veteran had 
"arthritic" ankles since 1992, manifested by joint pain 
after exercise, treated with pain medication and rest, "N[o] 
C[onsequence] N[o] S[equela]."  The record does not include 
a report of the physical examination done on separation and 
attempts to obtain a copy of that report have been 
unavailing.

The veteran was afforded a VA examination in August 1994 at 
which time her claim of arthritis of the ankles was noted.  
Following physical examination, the diagnoses included 
degenerative joint disease of the ankles, with full range of 
movements and occasional pain.  X-ray studies of the ankles 
undertaken for the purpose of ruling out degenerative joint 
disease were interpreted as revealing "normal appearing 
ankle joints."  

In the rating action presently on appeal, service connection 
was granted for several disabilities affecting the feet, 
including bilateral hammertoe deformities and pes planus. 

The veteran presented to a June 1995 VA orthopedic 
examination at which time her history of ankle sprains was 
noted.  Physical examination and x-ray studies were limited 
to the feet and did not include any findings or comments with 
regard to the ankles. 

When the Board initially reviewed the veteran's appeal in May 
1997, it was noted that the RO had procedurally developed 
only the issue of entitlement to service connection for 
arthritis of the ankles, when the record (including testimony 
offered by the veteran at a February 1997 hearing before the 
undersigned Member of the Board sitting at the RO) revealed 
that the veteran had clearly indicated that her claim was not 
so limited.  She claimed service connection for any and all 
residuals of injuries to the ankles sustained during service.  
The Board remanded the issue to the RO for further 
development, to include obtaining a medical examination with 
an opinion as to the etiology of any of the diagnosed 
disabilities.   

The veteran was afforded a VA examination in April 2000 at 
which time the examiner reviewed the multi-volume claims 
folder and commented on VA examinations and x-ray studies 
included within the record.  The veteran reported that she 
has suffered right ankle sprains during service and she 
currently experienced occasional stiffness and soreness, but 
no swelling.  She did not recall whether she had sprained her 
left ankle, but currently complained of occasional pain to 
the lateral ankle.  There was occasional popping, but no 
swelling.  Following physical examination, the diagnosis was 
that of "both ankles with sprain."  The examiner noted that 
x-ray studies undertaken in August 1994 (approximately four 
months after separation from service), showed no objective 
evidence of degenerative arthrosis or arthritis of either 
ankle.  X-ray studies undertaken as part of the current 
examination were interpreted as revealing bilateral intact 
appearing ankle joints.  

In an August 2000 rating action, the RO granted service 
connection and assigned separate 10 percent ratings for 
status-post ankle sprains, right and left, effective from May 
1, 1994.

VA and private treatment records obtained pursuant to the 
Board remand were negative for any complaints or findings 
regarding either ankle. 

Analysis.  In general, service connection may be established 
for a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (2000).  Further, arthritis 
may be presumed to have been incurred during service if it 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In the present case, the veteran has claimed service 
connection for any and all residuals of ankle injuries 
sustained during service.  Service connection was recently 
granted for status-post sprains of the right and left ankles; 
however, based upon a review of the record, the Board finds 
that the evidence does not support a grant of service 
connection for arthritis in either ankle.  Although the 
January 1994 Report of Medical History included the 
examiner's notation that the veteran had "arthritic" 
ankles, there is no x-ray evidence of arthritis nor was that 
condition considered of consequence.  In addition, x-ray 
studies conducted as part of the veteran's first VA 
examination in August 1994 revealed normal ankle joints; 
there was no evidence of arthritis.  The Board remanded the 
case in May 1997 in order to obtain more detailed information 
to specifically identify all disabilities affecting either 
ankle and the April 2000 VA examination conducted pursuant to 
the Board's request included that examiner's review of the 
complete claims folder, comment on x-ray studies of the 
ankles conducted to date, and a current examination of the 
veteran.  Based on that examination and a review of the 
record, the diagnosis was limited to ankle sprains.  The 
examiner commented that x-ray studies conducted shortly after 
separation from service showed no objective evidence of 
arthritis of either ankle and current x-ray studies were 
negative for any findings of arthritis.  

As there is currently no evidence that the veteran has 
arthritis in either ankle, the Board must find that the 
preponderance of the evidence is against a finding that the 
veteran incurred arthritis in either ankle during service or 
that compensably disabling arthritis developed within the one 
year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In denying the claim on appeal, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law amends the statutory law concerning VA's duties when 
processing claims for VA benefits. 

In the present case, the veteran has been informed of the 
evidence necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  The RO contacted the 
veteran and notified her that specific information was 
required to adjudicate her claims.  The veteran was also 
notified that VA would attempt to obtain some of the 
necessary information.  Despite numerous attempts to obtain a 
copy of the separation examination, a copy of that report was 
never received.  The Board notes however, that service 
medical records associated with the claims folder include a 
copy of the Medical History portion of that examination in 
addition to in-service documentation of ankle sprains.  That 
the veteran sustained ankle sprains during service is not in 
dispute; in fact service connection has been granted for 
status-post ankle sprains.  The issue on appeal is limited to 
the presence or absence of arthritis in either ankle and 
current medical records demonstrate the absence of such a 
condition.  A VA examination conducted shortly after 
separation was also negative for a finding of arthritis and a 
copy of the separation examination is not determinative of 
the issue on appeal  As such, the Board finds that there is 
no reasonable possibility that any further attempts by VA to 
obtain a copy of the separation examination would aid in 
substantiating the claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 § 3 (to be codified 
at 38 U.S.C. § 5103A).  

The veteran was afforded a VA examination in connection with 
her claim, and that examination included a review of the 
claims folder and a diagnosis addressing the medical question 
central to this appeal.  The Board finds that the RO complied 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998); Smith v. Gober, 14 Vet. App. 199 (2000).  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A). 

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.  Increased Ratings

Background.  The report of an August 1994 VA examination 
yielded diagnoses of degenerative joint disease of the knees 
and back, minor, with full range of movements and occasion 
pain.  X-ray studies revealed minimal degenerative arthrosis 
in the lower lumbar and lower cervical spines and slightly 
prominent tibial spines in both knees.  

In the rating action presently on appeal, the RO granted 
service connection and assigned disability ratings effective 
May 1, 1994, for the following conditions: degenerative 
changes of the lumbar and thoracic spine, rated as 10 percent 
disabling; degenerative disc disease and degenerative 
changes, cervical spine, noncompensably disabling; and 
chondromalacia, right and left knees, each rated as 
noncompensably disabling.  The RO noted in-service complaints 
of knee, neck and back pain.  There were in-service diagnoses 
of chondromalacia and x-ray findings of degenerative disc 
disease in the cervical spine and mild degenerative changes 
of the thoracic spine.  

The veteran was afforded a VA examination in June 1995 at 
which time she was noted to have complaints in multiple 
skeletal areas.  She described pain in her low back and 
knees.  Examination of the cervical spine revealed diffuse 
tenderness, but no trigger point localization.  There were no 
fixed deformities in the thoracic region; musculature was 
diffusely tender, but there was no spasm.  There was no 
instability of the collateral or cruciate ligaments noted in 
either knee.  X-ray studies revealed mild degenerative 
changes and disc disease in the cervical spine and mild 
arthritic changes involving the right and left sacroiliac 
joints.  The diagnoses included osteoarthritis of cervical, 
thoracic and lumbar spine and chondromalacia patellae, knees, 
bilateral.

When the Board initially reviewed the veteran's appeal in May 
1997, it was noted that the veteran had claimed entitlement 
to service connection for the residuals of multiple injuries 
to her knees sustained during service and the claim was not 
limited to arthritis.  On remand, the RO was instructed to 
adjudicate claims of service connection for all residuals of 
knee injuries, other than chondromalacia.  In addition, the 
RO was instructed to consider whether separate disability 
ratings (even if noncompensable) should be assigned for 
separate spinal disabilities.  

Post-service medical records associated with the claims 
folder subsequent to the May1997 remand include reports 
referable to VA and private medical treatment received by the 
veteran for her various disabilities.  Those records include 
several references to the knees, but are silent for any 
treatment referable to the cervical, thoracic or lumbar 
spine.  

In August 1996, the veteran, noted to be a competitor in a 
masters track competition, presented with complaints of pain 
and swelling in her left knee.  Following physical 
examination, the diagnosis was that of traumatic arthritis.  
Diagnostic testing conducted in October 1996 included an MRI 
which revealed moderate-sized suprapatellar effusion of 
indeterminate etiology, no meniscal or ligamentous tear and 
chondromalacia patellae of the left knee.   

An April 1997 letter from a private orthopedic physician 
noted that the veteran had presented with complaints of 
"knee problems for a long period of time."  She was noted 
to be very active on her legs and feet; however, she was 
experiencing increasing difficulty with pain and swelling in 
both knees, left worse than right.  It was this physician's 
impression that further evaluation was required with regard 
to the left knee complaints.  

In May 1997, the veteran underwent a left knee debridement 
and arthroscopy.  The post-operative diagnosis was that of 
left knee degenerative arthritis, medial, lateral and 
patellofemoral compartments.  In June 1997, the veteran 
reported that she still had some popping and cracking and 
patellofemoral symptoms; however, those symptoms were mild 
compared to those experienced prior to surgery.  She 
demonstrated full range of motion of the left knee and was 
noted to be getting good function and return back on her 
quadriceps.  

The veteran was afforded a VA examination in April 2000 at 
which time the examiner reviewed the complete claims folder, 
with particular attention to x-ray studies conducted to date 
and noting the veteran's history of left knee arthroscopic 
surgery.  Her current complaints included daily pain and 
stiffness in both knees, left more than right; with 
occasional popping, but no giving way of the left knee.  She 
related weakness and fatigability to pain, but noted no 
incoordination of the left knee.  She had no complaints of 
weakness, fatigability or incoordination in the right knee.  
The veteran complained of "almost" daily neck pain, without 
radiation into the upper extremities or paresthesia.  There 
was no weakness, fatigability or incoordination.  With regard 
to her middle and lower back, she complained of occasional 
stiffness in the middle back.  The low back was reportedly 
painful "almost daily," with occasional pain at the lateral 
left leg to above the ankle with occasional feeling of 
numbness in that distribution.  She reported some decreased 
range of motion and flexibility.    

Physical examination of the thoracic lumbar spine revealed 
that the veteran's gait was normal and she was able to walk 
on her heels and toes.  There was slight tenderness of the 
left upper parathoracic region to palpation, but no 
tenderness about the right or left thoracic and lumbar.  
There was no muscle spasm and no pain on midline percussion.  
Deep tendon reflexes were 2+ and symmetric bilaterally.  
Seated straight leg raising was negative bilaterally.  
Sensory to scratch was normal in both lower extremities.  
Range of motion of the thoracic lumbar spine was reported as 
flexion to 120 degrees, with touching of fingertips to the 
floor; extension, 30 degrees; sidebending, right 25 degrees; 
left, 25-30 degrees; all without complaint of pain.  

Examination of the cervical spine demonstrated no tenderness 
to palpation and no muscle spasm.  Capillary circulation of 
the fingers of both hands was normal and grip strength was 
normal in both hands.  Deep tendon reflexes were 2+ and 
symmetric bilaterally.  Sensory examination to scratch was 
normal in both upper extremities.  Range of motion was 
recorded as flexion to 45 degrees; extension, 80 degrees; 
right lateral rotation, 85 degrees, left lateral rotation, 80 
degrees; right lateral flexion, 45 degrees, left lateral 
flexion, 50 degrees, all with some complaint of pain at the 
terminal degrees of motion.  

Examination of both knees demonstrated no tenderness to 
palpation.  Cruciate and collateral ligaments were stable in 
both knees.  McMurray test was negative on internal and 
external torsion and there was no effusion.  Range of motion 
of the right knee was reported as flexion to 135 degrees; 
extension to 0.  Range of motion of the left knee was 
reported as flexion to 140 degrees; extension to 0.  X-ray 
studies of the knees demonstrated slightly prominent tibial 
spine particularly on the left side.  There were minimal spur 
formations along the superior patellar articulating margins 
bilaterally.  Curvilinear ligamentous calcification was seen 
adjacent to the right medial femoral epicondyle.  There were 
no other localizing signs of bone or soft tissue abnormality 
observed.  

Following a review of the examination and x-ray studies, the 
diagnoses included right knee with chondromalacia patella; a 
1995 x-ray finding of minimal marginal spur formation was 
considered to be of a negligible nature.  The examiner noted 
that there was essentially no functional impairment with the 
right knee including no additional loss in terms of degrees 
of range of motion.  With regard to the left knee, the 
diagnosis was of chondromalacia, with negligible x-ray 
findings of arthrosis, with essentially no functional 
impairment including range of motion.  

The examiner reported a diagnosis of thoracic spine with 
strain, with no evidence of degenerative arthritis and 
essentially no functional impairment.  The examiner also 
diagnosed lumbar spine with minimal degenerative joint 
disease, but no degenerative disc disease.  There was 
essentially no functional impairment including range of 
motion.  With regard to the cervical spine, the examiner 
offered a diagnosis of mild degenerative joint and disc 
disease.  Functional impairment was rated as mild, with 
additional loss in terms of degrees of range of motion as 20 
degrees of forward flexion.  

In an August 2000 rating decision, the RO granted service 
connection for arthritis in the right and left knees, re-
characterized the service-connected disabilities as arthritis 
and chondromalacia of the right and left knees and assigned 
separate 10 percent ratings, effective from May 1, 1994.  The 
RO also assigned a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for the left knee surgery, 
effective from May 19, 1997 through June 30, 1997.  By that 
same rating action, the RO increased the rating for the 
cervical spine disability to 10 percent and granted separate 
10 percent ratings for degenerative changes of the thoracic 
and lumbar spines, each effective from May 1, 1994.  Those 
ratings have remained in effect to the present.  

Analysis.  The veteran contends that her service-connected 
back and knee disabilities are more severe than the current 
ratings, assigned following the initial grant of service 
connection in the rating action on appeal, indicate.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects her ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has made a distinction, however, 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Degenerative changes of the lumbar spine

The veteran's low back disability is currently assigned a 10 
percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5292.  Degenerative arthritis 
(Diagnostic Code 5003) established by x-ray findings will be 
rated based upon limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Under 
Diagnostic Code 5292, a 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assignable for moderate limitation of 
the lumbar spine.  A 40 percent rating is warranted for 
severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 10 percent 
rating is warranted for mild intervertebral disc syndrome.  A 
20 percent rating is assignable for moderate intervertebral 
disc syndrome, recurring attacks, with intermittent relief. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, a 10 percent rating is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating is 
provided for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating would be assigned for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, a marked limitation of forward 
bending in standing position, a loss of lateral motion with 
osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board also notes that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provision of 38 C.F.R. § 4.14 (avoidance of pyramiding) does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the veteran does not meet the schedular 
criteria for an increased rating.  The reports of numerous VA 
examinations conducted during the course of this appeal 
confirm the presence of degenerative joint disease of the 
lumbar spine and include the veteran's report of back pain 
and its effects on her daily life; however, the most recent 
VA examination included that examiner's observation that 
there was "essentially no functional impairment."  The 
Board notes the August 2000 VA examination in particular, 
which was conducted pursuant to the Board's instructions and 
included the examiner's consideration of the factors noted in 
DeLuca.  That examiner noted some limitation of motion, but 
no muscle spasm or loss of lateral spine motion.  There is no 
evidence of neurological abnormalities related to the 
veteran's back. 

The record does not show that the veteran has muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
moderate intervertebral disc syndrome or a moderate 
limitation of motion to warrant an increased rating.  The 
Board notes the veteran's complaints of pain; however, VA 
examination reports did not include any objective evidence of 
pain.  Furthermore, a 10 percent rating under Diagnostic Code 
5295 would contemplate characteristic pain on motion.  Thus, 
consideration of 38 C.F.R. §§ 4.40 and 4.45 does not call for 
the assignment of an increased rating.  As such, the Board 
finds that the veteran's current lumbar spine symptomatology 
is reasonably consistent with lumbosacral strain with 
characteristic pain on motion or slight limitation of motion 
of the lumbar spine.  An increased rating for degenerative 
changes of the lumbar spine is denied. 

B.  Degenerative changes of the thoracic spine

The veteran's mid-back disability is presently evaluated as 
10 percent disabling under the provisions of Diagnostic Code 
5291.  Under that code, a 10 percent rating, the maximum 
evaluation available, is warranted for either moderate or 
severe limitation of motion.  In order to warrant an 
evaluation higher than 10 percent, there would need to be 
evidence that the veteran's dorsal spine was ankylosed.  
Specifically, Diagnostic Code 5288 provides for a 20 percent 
evaluation where the dorsal spine is favorably ankylosed and 
a maximum 30 percent evaluation where the dorsal spine is 
unfavorably ankylosed.  

There is no evidence that the veteran's dorsal spine is 
ankylosed.  Medical evidence pertaining to the thoracic spine 
includes a diagnosis of strain, with no evidence of 
degenerative arthritis and essentially no functional 
impairment.  Absent evidence of ankylosis, the schedular 
criteria do not provide for a rating in excess of 10 percent.  
The Board also finds that, given the medical evidence of 
"essentially no functional impairment," consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 does not call for the 
assignment of an increased rating.  DeLuca.  An increased 
rating for degenerative changes of the thoracic spine is 
denied.

C.  Degenerative disc and joint disease of the cervical spine

The RO has awarded a 10 percent disability evaluation to the 
degenerative arthritis and degenerative disc disease of the 
cervical spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As noted above, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In this case, 38 C.F.R. § 
4.71a, Diagnostic Codes 5287 and 5290 are the pertinent 
codes.  Pursuant to Code 5287, a 30 percent evaluation will 
be assigned for favorable ankylosis of the cervical spine.  
Diagnostic Code 5290, provides that a slight limitation of 
the cervical spine warrants a 10 percent evaluation.  A 
moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation.  

The VA examinations conducted to date include the veteran's 
complaints of neck pain; however, there was no weakness, 
fatigability or incoordination.  In addition, there was no 
tenderness to palpation or muscle spasm on physical 
examination.  At the August 2000 VA examination, range of 
motion testing revealed flexion to 45 degrees; however, in 
assessing the related functional impairment the examiner 
characterized it as mild and commented that the veteran had 
additional loss in terms of 20 degrees loss in forward 
flexion beyond that clinically demonstrated.  

Given that medical opinion, and considering the provisions of 
38 C.F.R. §§ 4.40, 4.45 as interpreted in DeLuca, the Board 
finds that the veteran's current cervical spine complaints 
more nearly approximate a finding of moderate limitation of 
motion.  Thus, a 20 percent rating is warranted for 
degenerative disc and joint disease of the cervical spine, 
effective from May 1, 1994.  Absent evidence of severe 
cervical limitation of motion or other findings associated 
with painful pathology, a rating in excess of 20 percent is 
not warranted.  Similarly, as cervical motion has been 
demonstrated, an increased rating would not be warranted 
under Diagnostic Code 5287.  The Board has also considered 
whether an increased rating would be warranted under 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome; however, there is no evidence of neurological 
complaints related to the veteran's service-connected 
cervical spine disability.  

D.  Arthritis and chondromalacia, bilateral knees

The veteran's bilateral knee disabilities are currently each 
rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  As noted 
hereinabove, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Diagnostic Code 5003.  Under Diagnostic 
Code 5260, knee flexion limited to 45 degrees warrants a 10 
percent evaluation and flexion limited to 30 degrees warrants 
a 20 percent evaluation.  Under Diagnostic Code 5261, a 10 
percent evaluation is warranted for limitation of extension 
to 10 degrees and a 20 percent evaluation is warranted for 
limitation of extension to 15 degrees.  

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.  

Upon consideration of the evidence of record, the Board finds 
that the present condition of the veteran's knees does not 
warrant an increase in the ratings currently assigned.  In 
this regard, the Board initially notes that an increased 
rating would not be warranted under Diagnostic Code 5257 as 
there is no objective evidence of subluxation or instability 
of either knee.

At the August 2000 VA examination, range of motion was 
reported as from 0 to 140 degrees for the left knee and from 
0 to 135 degrees for the right knee.  Ranges of motion such 
as those are not sufficient to warrant the assignment of a 20 
percent disability under Diagnostic Codes 5260 or 5261.  In 
fact, the Board notes that those findings are not sufficient, 
on their own, to support the assignment of a compensable 
rating under Diagnostic Codes 5260 or 5261.  The Court's 
decision in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), provides for a compensable rating for each joint 
affected by pain plus demonstrable arthritis.  In this case, 
the record includes the veteran's complaints of pain and 
radiographic evidence of degenerative changes in both knees.  
Thus, the Board finds that while the assignment of separate 
10 percent ratings is not warranted on the basis of 
limitation of motion under the applicable criteria, and while 
a rating in excess of 10 percent is not in order in the 
absence of a compensable limitation of motion, a rational 
basis to affirm the total assignment of 10 percent ratings 
under Diagnostic Code 5003 exists.  Nevertheless, absent 
evidence of compensable limitation of motion, laxity or 
subluxation, a rating in excess of 10 percent for either knee 
is not warranted.  

In evaluating the veteran's knee disabilities, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; however, the assignment of a 10 percent evaluation 
under Lichtenfels acknowledges the fact that the knee joints 
are actually painful with some evidence of tenderness and 
soreness.  In addition, the report of the August 2000 VA 
examination included the examiner's comment, in response to 
questions posed by the Board's May 1997 remand, that there 
was essentially no functional impairment of either knee.  

In evaluating the veteran's bilateral knee, and cervical, 
thoracic and lumbar spine disabilities, the Board has 
reviewed the nature of the original disabilities and 
considered whether the veteran was entitled to a "staged" 
rating for her service-connected disabilities as prescribed 
by the Court.  Fenderson.  Based upon a review of the 
evidence, the numerous VA examinations in particular, the 
Board finds that at no time since May 1, 1994, has there ever 
been evidence of disabling effects related to the right knee 
or three separate back disabilities which equate to findings 
consistent with increased ratings under the pertinent 
diagnostic codes.  Hence, a staged rating for a portion of 
the term in question is not warranted for those disabilities.  
As for the left knee, the Board notes that the RO essentially 
assigned a staged rating in assigning the temporary total 
rating for the period of convalescence under 38 C.F.R. 
§ 4.30.   

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
her claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  In addition, the veteran has been 
examined by VA in connection with her claim.  The Board finds 
that the RO complied with the remand order.  Stegall; Smith, 
supra.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (to be codified at 38 
U.S.C. § 5103A). 

Finally, the Board considered the doctrine of reasonable 
doubt; however, except as noted the preponderance of the 
evidence is against the veteran's claims, and the doctrine is 
not for application.  Gilbert.


ORDER

Service connection for arthritis of the ankles is denied. 

A rating in excess of 10 percent for degenerative changes of 
the lumbar spine at any time since May 1, 1994, is denied.

A rating in excess of 10 percent for degenerative changes of 
the thoracic spine at any time since May 1, 1994, is denied.  

A 20 percent rating for degenerative disc and joint disease 
of the cervical spine effective from May 1, 1994, is granted, 
subject to the regulations governing the payment of monetary 
benefits. 

A rating in excess of 10 percent for arthritis and 
chondromalacia, right knee at any time since May 1, 1994, is 
denied.  

A rating in excess of 10 percent for arthritis and 
chondromalacia, left knee at any time since May 1, 1994, is 
denied.  



REMAND

The veteran contends that service connection is warranted for 
a urinary disorder which was first manifest during service.  
When the Board initially reviewed the veteran's appeal in May 
1997, it was noted that the June 1995 VA examination had 
included a diagnosis of urethral syndrome without comment on 
whether that finding represented a disability or was related 
to complaints recorded in service.  It was contemplated that 
a VA examination conducted on remand would adequately address 
the concerns pointed out by the Board; however, the VA 
examination conducted in May 2000 is also inadequate for 
determining the question on appeal and, thus, the case must 
be remanded again.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that the case 
is not ready for appellate review and must be remanded for 
further development.  

Post-service medical records associated with the claims 
folder subsequent to the Board's remand included the numerous 
complaints of urinary symptoms without a definitive diagnosis 
or opinion as to etiology.  The May 2000 VA examination 
yielded a diagnosis of mild irritative symptoms without 
evidence of interstitial cystitis; however, the examiner did 
not address the central questions posed by the Board remand--
that is, do those findings represent a disability and are 
they related to service.  Given the documented complaints 
both in-service and after, the lack of a clear medical 
opinion and the fact that the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Board notes that in the May 1997 remand, the RO 
was instructed to make every effort to obtain a copy of the 
veteran's retirement physical examination.  If those efforts 
were unsuccessful, the RO was to follow the procedural 
requirements of Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
It appears that the RO exhausted all efforts in an 
unsuccessful search for those records; however, the 
procedures of Dixon were not followed.  While the RO notified 
the veteran in December 1999 that the record could not be 
found, it did not offer any more detail, specifically why 
further efforts were not justified.  Again, a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
urinary complaints since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should request the urological 
examiner who examined the veteran in 
August 2000 to supplement that report 
with an opinion, based upon a review of 
the complete record, as to whether the 
mild irritative symptoms noted in August 
2000 represent a chronic disability and, 
if so, whether that disability is related 
to the complaints of urinary urgency and 
frequency noted in service.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner cannot 
offer a definitive opinion, that examiner 
should so state.  If that examiner is no 
longer available, the veteran should be 
afforded a new VA examination by an 
appropriate physician in order to obtain 
the necessary opinion.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should review the veteran's claim on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



